

Exhibit 10.1
 
Amendment No. 1 to Receivables Purchase Agreement
 
AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 7, 2005
among Lexmark Receivables Corporation (the “Seller”), CIESCO, LLC (“CIESCO”),
Gotham Funding Corporation (“Gotham”), Citibank, N.A. (“Citibank”), The Bank of
Tokyo - Mitsubishi, Ltd., New York Branch (“BTM”), Citicorp North America, Inc.
(“CNAI”), as Program Agent, CNAI and BTM, as Investor Agents, and Lexmark
International, Inc. (“Lexmark”), as Collection Agent and Originator.
 
Preliminary Statements. (1) The Seller, CIESCO, Gotham, Citibank, BTM, CNAI and
Lexmark are parties to an Amended and Restated Receivables Purchase Agreement
dated as of October 8, 2004 (as amended, restated, modified or supplemented from
time to time, the “Agreement”; capitalized terms not otherwise defined herein
shall have the meanings attributed to them in the Agreement) pursuant to which,
and subject to and upon the terms and conditions of which, the Seller has
acquired, and may continue to acquire, Receivables from the Originator, either
by purchase or by contribution to the capital of the Seller, as determined from
time to time by the Seller and the Originator. The Seller is prepared to sell
Receivable Interests in the Receivables. CIESCO and Gotham may, in their sole
discretion, purchase such Receivable Interests, and the Banks are prepared to
purchase such Receivable Interests, in each case on the terms set forth therein.
 
(2) The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendments. Upon the effectiveness of this Amendment Agreement, the
Agreement is hereby amended as follows:
 
1.1 The definition of “Commitment Termination Date” in Section 1.01 of the
Agreement is amended by replacing the date appearing in clause (a) thereof with
the date “October 6, 2006”.
 
1.2 The definition of “CP Fixed Period Date” in Section 1.01 of the Agreement is
amended by replacing the word “20th” appearing in the second line therein with
the word “last”.
 
1.3 The definition of “Settlement Date” in Section 1.01 of the Agreement is
amended by deleting such definition in its entirety and replacing, in lieu
thereof, the following:
 
“'Settlement Date' for any Receivable Interest means the 15th day of each
calendar month.”
 
1.4 Section 2.04(d) of the Agreement is hereby amended by replacing the phrase
“fourth Business day” appearing in clause (i) thereof with the phrase “15th
day”.
 

--------------------------------------------------------------------------------


1.5 Section 4.01(e) of the Agreement is hereby amended by replacing each
occurrence of the date “December 31, 2003” appearing in the 7th and the 12th
lines therein with the date “September 30, 2005”.
 
1.6 Section 4.02(e) of the Agreement is hereby amended by replacing each
occurrence of the date “December 31, 2003” appearing in the 7th and the 12th
lines therein with the date “September 30, 2005”.
 
1.7 Section 6.02(g)(i) of the Agreement is amended by replacing the word “20th”
appearing in the first line therein with the word “15th”.
 
SECTION 2. Effectiveness. This Amendment Agreement shall become effective at
such time that executed counterparts of this Amendment Agreement have been
delivered by each party hereto to the other party hereto.
 
SECTION 3. Representations and Warranties. The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement). The Collection Agent makes each of
the representations and warranties contained in Section 4.02 of the Agreement
(after giving effect to this Amendment Agreement).
 
SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated. Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.
 
SECTION 5. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6. Execution in Counterparts. This Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment Agreement.


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
                            LEXMARK RECEIVABLES CORPORATION
 
                            By: /s/ Bruce J. Frost
                            Title: Assistant Treasurer
 
                            CIESCO, LLC
 
                            By:  Citicorp North America, Inc.,
                            as Attorney-in-Fact
 
                            By: /s/ Junette M. Earl
                            Title: Vice President
 
                            CITICORP NORTH AMERICA, INC.,
                            as Program Agent and as an Investor Agent
                                
                                                            By: /s/ Junette M.
Earl
                            Title: Vice President
 
                            CITIBANK, N.A.
 
                            By: /s/ Junette M. Earl
                            Title: Vice President
 
                            THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,
                            as an Investor Agent
 
                                                             By: /s/ Aditya
Reddy
                            Title: Vice President
 


--------------------------------------------------------------------------------



                            GOTHAM FUNDING CORPORATION
 
                            By: /s/ Blake W. Grosch
                            Title: Secretary
 
                            LEXMARK INTERNATIONAL, INC.
 
                            By: /s/ Richard A. Pelini
                            Title: Vice President and Treasurer
 

--------------------------------------------------------------------------------